UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1778


In Re:   BENNIE AUSTIN MACK, JR.,

                Petitioner.




     On Petition for Writ of Mandamus.      (1:08-cr-00267-WO-1)


Submitted:   September 29, 2009             Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bennie A. Mack, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bennie A. Mack, Jr., petitions for a writ of mandamus,

seeking    an    order   recusing         the    district       court        judge    in     his

criminal    trial.       Our    review      of     the   record     reveals          that    the

district    court     entered       its    final    judgment       in    Mack’s       case   on

September       4,   2009.      Mack       has     filed    a    notice        of     appeal.

Accordingly,         because    the        district        court        no     longer        has

jurisdiction over Mack’s case, we deny the mandamus petition as

moot. ∗   We grant leave to proceed in forma pauperis.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the    materials       before       the    court        and

argument would not aid the decisional process.



                                                                         PETITION DENIED




      ∗
       If Mack believes the district judge issued adverse rulings
on some improper basis, he may challenge those rulings in his
direct appeal.



                                             2